ACCEPTED
                                                                                       12-15-00102-CR
                                                                          TWELFTH COURT OF APPEALS
                                                                                        TYLER, TEXAS
                                                                                  9/14/2015 1:41:16 PM
                                                                                             Pam Estes
                                                                                                CLERK

                                NO. 12-15-00102-CR

            ON APPEAL FROM THE 217TH JUDICIAL DISTRICT COURTFILED IN
                        ANGELINA COUNTY, TEXAS       12th COURT   OF APPEALS
                                                          TYLER, TEXAS
                          CAUSE NO. 2014-0700        9/14/2015 1:41:16 PM
                                                                    PAM ESTES
                                                      TH              Clerk
 DAVID CHARLES DAILEY                  § IN THE 12 COURT         OF APPEALS
                                       §
                                       § OF
 vs.                                   §
                                       §
 STATE OF TEXAS                        § TYLER, TEXAS


       MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
       Now comes David Charles Dailey, Appellant in the above styled and
numbered cause, and moves this Court to grant an extension of time to file
appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,
and for good cause shows the following:
       1.      This case is on appeal from the 217th District Court of Angelina
County, Texas.
       2.      The case below was styled the STATE OF TEXAS vs. David Charles
Dailey, and numbered 2014-0700. Appellant was convicted in Count I of Possession
of a Controlled Substance and in Count II of Tampering with of Fabricating
Physical Evidence.
       4.      Appellant was assessed a sentence of Ten (10) years in Texas
Department of Criminal Justice Institutional Division in Count I and Fifteen (15)
years in Texas Department of Criminal Justice Institutional Division in Count II on
April 15, 2015.
       5.      Notice of appeal was given on April 16, 2015.
      6.     The clerk's record was filed on August 13, 2015; the reporter's record
was filed on May 7, 2015.
      7.     The appellate brief is presently due on September 14, 2015.
      8.     Appellant requests an extension of time of thirty (30) days from the
current due date.
      9.     No extensions to file the brief have been received in this cause.
      10.    Defendant is currently incarcerated.
      11.    Appellant relies on the following facts as good cause for the requested
extension:
      Counsel was recently out for over a week due to an infection and was
subsequently diagnosed with insulin dependent diabetes. Counsel has been
physically unable to return to work on a full time basis and would like additional
time to complete the brief.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion to Extend Time to File Appellant's Brief, and for such other
and further relief as the Court may deem appropriate.

                                              Respectfully submitted:

                                                /s/John D. Reeves
                                              ____________________
                                              John D. Reeves
                                              Attorney at Law
                                              1007 Grant
                                              Lufkin, Texas 75901
                                              Phone (936) 632-160
                                              Fax: (936) 632-1640
                                              tessabellus@yahoo.com
                                              SBOT # 16723000
                                              Counsel for Appellant
                     CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. 10.1 (5), certify that I, the undersigned conferred
with opposing counsel who is not opposed to an extension.

                                      /s/John D. Reeves
                                      ___________________________
                                      John D. Reeves



                          CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing Appellant’s
Motion to Extend Time to file Appellant’s Brief on this 15th day of September,
2015 forwarded to State’s Attorney, April Ayers-Perez, Angelina County, by
electronic service at aprerez@angelinacounty.net.


                                      /s/John D. Reeves
                                      __________________________
                                      John D. Reeves
                                      Attorney for Appellant,
                                      David Charles Dailey